Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please update the specification at [0001] by adding  - - now US patent 10983430, - - 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10983430. Although the claims at issue are not identical, they are not patentably distinct from each other because The claims of patent 10983430 recite each and every limitation of the instant claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2002182371 (machine translation attached) describes the risk of (photo)decomposition products generated by the undesired/inadvertent exposure being trapped between the mask/reticle and the pellicle and end as foreign matter on the mask pattern surface generating cloudiness.  The photodegradation may occur due to absorption of vacuum UV by the adhesive [0005-0007].  Their solution is to prevent irradiation of the adhesive and prevent any degradation products from being trapped between the pellicle and the mask [0010-0012]. 
	Motonaga et al. 20030087165 teaches that upon repeated exposure there will be degassing and decomposition of the adhesive which results in the generation of mask defects [0006]. The use of a pellicle without an adhesive layer is taught at the solution [0019]. 
	Okada et al. JP 2005-292623 teaches the use of 172 nm light to decompose degassed/residues from adhesives in cleaning processes [0008,0043]. The decomposition of the adhesive due to exposure is disclosed [0006,0009].
	Takagi JP 2012-078562 (teaches a mask case where the mask is exposed to VUV to decompose any organic compounds and be cleaned while being stored [0031-0034]
	Tagaki 20080264441 teaches the removal of adhesive residue using excimer laser emission in the 165-185 nm range, particularly 172 nm. The distance from the laser to the photomask surface can be 0.5 to 2.0 mm and the laser can emit 35-45 MW/cm2 (megawatts is MW, also reported as mW/cm2 )[0027].
Tegrub et al. 20050029126 teaches that the pellicle polymer film is degraded by exposure to VUV, which causes a decrease in its transmissivity and shortens the life cycle of the pellicle. [0005].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 18, 2022